                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                            CR-00-100-GF-BMM

          Plaintiff,

    vs.
                                                ORDER ADOPTING FINDINGS AND
 DANIEL JOSEPH SANGREY,                             RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on February 14, 2019. (Doc. 146.) The United States accused

Defendant Daniel Joseph Sangrey of violating his conditions of supervised release

by: 1) failing to report for substance abuse testing; 2) failing to notify his probation

officer of a change in employment; and 3) failing to attend appointments for

substance abuse treatment. (Doc. 141 at 2-3.) Sangrey admitted to all three

violations of his supervised release. (Doc. 151 at 2-3.)

      Judge Johnston entered Findings and Recommendations on February 19,

2019. (Doc. 151.) Judge Johnston recommended that the Court revoke Sangrey’s

supervised release. Id. at 3. Judge Johnston recommended that the Court commit




                                           1
Sangrey to the custody of the Bureau of Prisons for period of 13 months, without a

term of supervised release to follow. Id.

      Sangrey waived his right to object to Judge Johnston’s Findings and

Recommendations. Id. at 3-4. The Government did not file an objection. The Court

will review Judge Johnston’s Findings and Recommendations for clear error. See

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Sangrey’s violations represent a serious breach of the Court’s

trust. A custodial sentence of 13 months, with no term of supervised release to

follow, is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 151) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Daniel Joseph Sangrey is

sentenced to 13 months in custody with no period of supervised release to follow.

      DATED this 1st day of March, 2019.




                                            2
